Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 6/24/2021 with a priority date of 2/19/2014.
Claims 1-20 are currently pending and have been examined.

Status of Amendments
Applicant amendments have been entered.
Claims 1-20 overcome the rejection under 35 USC 101.
Claims 1-20 remain rejected for double patenting.
Claims 1-20 remain rejected under 35 USC 103. 
Applicant’s arguments are addressed following the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10,163,132. Although the claims at issue are not identical, they are not patentably distinct from U.S. Patent No. 10,163,132”
16/193263; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap and rendering concentric circles. Dependent claims have thresholds, promotional offers and geofences that detect users, as well as updating the display and providing promotional offers.. 
U.S. Patent No. 10,163,132; The independent claims are collecting location data, creating a geographic heatmap, rendering the heatmap, analyzing the density, generating a geofence, detecting target users, rendering concentric circle, receiving thresholds, updating the display and presenting promotional offers.

Reasons for Overcoming - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claims 1-12 offer a method, claims 13-19 offer a system, and claim 20 offer a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. 
Step 2A: 
Prong 1: The claims recite abstract concepts that include collecting location data points of a group of users based on received requests and creating a geographic heatmap based on the collected data that identifies density distributions of the data at identified locations. The heatmap 
Prong 2: This judicial exception is integrated into a practical application because the ordered combination include that data points are request sent over a network from a user device and the rendering is separately altering a first and second display element based on receiving a density profile update (i.e. user input that controls the rendering and altering), which amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Step 2B: Not reached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmela et al. (U.S. 2008/0250337; Hereafter: Lemmela) in view of Anantha et al. (U.S. 2007/0211673A1; Hereafter: Anantha).
As per Claim 1: Lemmela in view of Anantha discloses the following limitations; 
1.    A method comprising: 
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the postings including location information; scanning the plurality of postings for common words; and grouping into a group at least two postings of the plurality of postings based on the common words. It also includes creating display information based on the group, the display information created utilizing the location information for the at least two postings in the group, and also the common words of the group.” [0012]. See also [0033] for collecting location information.
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses rendering, on the geographic heatmap in a user interface, a first {plurality of concentric circles} around a first target location and a second {plurality of concentric circles} around a second target location, each of the first and second See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela does not disclose plurality of concentric circles and plurality of concentric circles being higher in number as the number of location data points associated with each of the first and second target locations increases; Examiner’s note: As set forth 
However, Anantha discloses a plurality of concentric circle around a target location being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on. Anantha also discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D. At the center of the circles 402A-402D is an image representing the computing device that is executing the wireless presence application 226. The name 406E of the current user of the computing device executing the wireless presence application 226 is also displayed. A refresh button 408 is also displayed in the center. When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated… Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the indicators 404A-404E represents the location of a detected proximately located computing device 100A-100F. The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226. If direction information is available, the indicators 404A-404E are displayed in a manner that shows the actual direction to the computing device. The name 406A-406E of the user of the computing device is displayed next to each indicator 404A-404E, respectively.” [0054-0055]. See also Figure 4. See, “FIG. 
Lemmela discloses causing display of the first {plurality of concentric circles} around the first target location in the user interface and the second {plurality of concentric circles} around the second target location in the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the postings within this area. In the present example, this cloud 24 indicates an area with several shopping opportunities, such as a shopping district. Similarly, a cloud 26 indicating an area with one or more cafes may be placed over an area of the location map 22.” [0027].
 receiving a density profile update associated with the density distributions of the geographic heatmap; and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period.” [0039].
Lemmela discloses separately altering the display of the first {plurality of concentric circles} around the first target location and the display of the second {plurality of concentric circles} around the second target location based on the density profile update associated with the density distribution of the geographic heatmap on the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile is includes a range over which the density points are created, thus an update to this range causes separately altering the display of first target location and the second target location. Lemmela discloses a timeline 46 so the user can filter the posting clusters presented on a map view 44, which include multiple target locations were the target areas are separately altered to reflect changes in the time window. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with 
Therefore, from the teaching of Anantha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with a first target location and a second target location, as disclosed by Lemmela, to include concentric circles that are higher and modifying the display with updated information, as taught by Anantha, for the purpose of evaluating whether users of the wireless network are located nearby a location have common interests. ¶3. Replacing the clouds in Lemmela with the concentric circle in Anantha amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.

As per Claim 2: Lemmela in view of Anantha discloses the following limitations; 
Anantha discloses 2.    The method of claim 1, wherein the density profile comprises a number of location data points within a predefined area centered around the target location. See, “The indicators 404A-404E are displayed in a location corresponding to the 

As per Claim 3: Lemmela in view of Anantha discloses the following limitations; 
3.    The method of claim 1, further comprising: 
Lemmela discloses receiving a second density profile update; and based on the second density profile update, dynamically altering the display of the second plurality of concentric circles on the geographic heatmap in the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See also, at [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of 

As per Claim 4: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 4.    The method of claim 1, wherein the geographic heatmap identifies density distributions of various densities, and wherein the creating the geographic heatmap includes generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028].

As per Claim 5: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 5.    The method of claim 1, further comprising: accessing user demographics of the group of users corresponding to the plurality of location data points, and wherein the creating the geographic heatmap includes labeling the density distributions according to the accessed user demographics of the group of users, and wherein the promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. Examiner respectfully asserts that the teaches of these paragraphs in Lemmela discloses teenager as a demographic for group of users and in the next paragraph discloses that word are super imposed over areas of interest. The interfaces shown in figures 1, 3a, 3b and 5 have multiple areas labeled that associate a teenager with promote locations, such a 

As per Claim 6: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 6.    The method of claim 1, further comprising: receiving an indication to update the geographic heatmap based on a new pre-defined threshold value; and analyzing the density distributions to identify a new target location comprising parameters exceeding the new pre-defined threshold value. Examiner’s note: A first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level of posting and a third is semantic-distances of posts using k-means clustering and a fourth example is actual physical distance between locations. Further, all of these examples are updated as the user searches for different information at different location and time periods.
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be 
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is interested in (by using search, favorite keywords etc.), the present invention can calculate the density of messages containing the word around the city, and then visualize to the user the locations where the density is above certain level.” [0035].
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize 
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].

As per Claim 7: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 7.    The method of claim 1, wherein the collecting the plurality of location data points is performed over a pre-defined interval of time, and wherein the creating the geographic heatmap is performed after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See also [0039], Figure 5 and Figure 6 for a slider bar that adjust a heat map shown on a user screen.

As per Claim 8: Lemmela in view of Anantha discloses the following limitations; 
 8.    The method of claim 1, wherein the request to the central server received via the network from the user device includes at least one of: a request to access an online page, a request to purchase an item available for sale, a request to perform a user-based check-in, a request to perform a location-based search, a request to view an online map, and a request to access information via an application installed on the user device. Examiner’s note: [0002] discloses that the posting are created using mobile terminals and public-accessible data base, [0039-0040] provides an example of mobile terminals accessing internet applications using web browsers. The request to post content is accessing an online page and/or accessing information via an application on the user device. See, “FIG. 2A shows a further example according to an embodiment of the present invention. Many closely situated public postings 30 are examined based on the words within them, typically with particular emphasis on salient words. Here, many neighboring postings include the word `pizza` (or some synonym). This embodiment may present the information to the user in the form of a cloud 32 as shown in FIG. 2B representing the posting cluster, using a keyword overlaid on top. Users may switch back and forth between different views, for example by selecting the cloud 32 using any selection method provided by the user interface, in order to then see the locations postings 30 as shown in FIG. 2A. Users may switch between views for an entire display 20, or for selected areas.” [0031]. See also Figure 2A.

As per Claim 9: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 9.    The method of claim 1, further comprising: receiving a location of a target user proximate to one of the plurality of identified locations, and wherein the analyzing the density distributions to identify the second target location is further based on the received location of the target user. See, “PS receiver 64 receives GPS transmissions and communicates with processor 52 to enable the processor to determine current location information for mobile device 50. Mobile device 50 may also take advantage of other positioning mechanisms, such as positioning methods based on communication signals between the mobile device and base stations (e.g., triangulation methods) and proximity based methods (e.g., communication with a BLUETOOTH proximity sensor).” [0042]. See also, [0033-0039] for more about processing location data and using the target user’s location provide heatmaps.

As per Claim 12: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 12.    The method of claim 1, wherein the shape of the geofence around the target location is based on the parameters included in the density profile of the target location. Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds (geofences) around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B.  See, “The display information may include a plurality of shaped boundaries, each of the shaped boundaries indicating an area of the map display wherein a common word is present in a plurality of postings with location information proximate the area of the map display.” [0013]. See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings… 

As per Claim 13: Lemmela in view of Anantha discloses the following limitations; 
13.    A system comprising: one or more processors and 
a memory storing instructions that when executed by the one or more processor, configure the system to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts information about a location, typically about the user's present location. As more devices, tools and services start to enable location based postings, the amount of location based information will grow fast.” [0002]. See, “In a first embodiment, the present invention includes a method comprising identifying a plurality of postings for a geographic area, the 
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density-distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela discloses rendering, on the geographic heatmap in a user interface, a first {plurality of concentric circles} around a first target location and a second {plurality of concentric circles} around a second target location, each of the first and second See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being 
Lemmela does not disclose plurality of concentric circles and plurality of concentric circles being higher in number as the number of location data points associated with each of the first and second target locations increases; Examiner’s note: As set forth above Lemmela discloses a first cloud around a first target location and a second cloud around a second target location where the shape or shading of clouds may be altered to convey different information. 
However, Anantha discloses a plurality of concentric circle around a target location being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on. Anantha also discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D. At the center of the circles 402A-402D is an image representing the computing device that is executing the wireless presence application 226. The name 406E of the current user of the computing device executing the wireless presence application 226 is also displayed. A refresh button 408 is also displayed in the center. When the refresh button 408 is selected, the  Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the indicators 404A-404E represents the location of a detected proximately located computing device 100A-100F. The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226. If direction information is available, the indicators 404A-404E are displayed in a manner that shows the actual direction to the computing device. The name 406A-406E of the user of the computing device is displayed next to each indicator 404A-404E, respectively.” [0054-0055]. See also Figure 4. See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D…When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “At operation 314, the wireless presence application 226 generates a user interface for presenting the obtained data regarding the proximately located computing devices and users. This may also include presenting data regarding the relative distances and directions to the computing devices. FIG. 4 shows an illustrative user interface for providing this information in one implementation. Accordingly, additional details regarding this user interface will be provided below with respect to FIG. 4. From operation 314, the routine 300 continues to operation 316, where it ends.” [0053].
Lemmela discloses causing display of the first {plurality of concentric circles} around the first target location in the user interface and the second {plurality of concentric circles} around the second target location in the user interface; Examiner’s note: As set  See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the postings within this area. In the present example, this cloud 24 indicates an area with several shopping opportunities, such as a shopping district. Similarly, a cloud 26 indicating an area with one or more cafes may be placed over an area of the location map 22.” [0027].
Lemmela discloses receiving a density profile update associated with the density distributions of the geographic heatmap; and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Lemmela discloses separately altering the display of the first {plurality of concentric circles} around the first target location and the display of the second {plurality of concentric circles} around the second target location based on the density profile update associated with the density distribution of the geographic heatmap on the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile is includes a range over which the 
Therefore, from the teaching of Anantha, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with a first target location and a second target location, as disclosed by Lemmela, to include concentric circles that are higher and modifying the display with updated information, as taught by Anantha, for the purpose of evaluating whether users of the wireless network located nearby a location have common interests. ¶3. Replacing the clouds in Lemmela with the concentric circle in Anantha amounts to substitution of one 

As per Claim 14: Lemmela in view of Anantha discloses the following limitations; 
Anantha discloses 14.    The system of claim 13, wherein the density profile of the comprises a number of location data points within a predefined area centered around the second target location. See, “The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226.” [0055].

As per Claim 15: Lemmela in view of Anantha discloses the following limitations; 
15.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising:
Lemmela discloses receiving a second density profile update; and See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: 
Anantha discloses based on the second density profile update, dynamically altering the display of the second plurality of concentric circles on the geographic heatmap in the user interface. See, “When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “In a similar manner, this information may be updated as users join or exit the meeting to indicate the time at which users joined or left.” [0066]. See also [0051-0053] for the process.

As per Claim 16: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 16.    The system of claim 13, wherein the geographic heatmap comprises density-distributions of various densities, and wherein the one or more processors are further configured to perform operations comprising generating a scheme to highlight the various densities among the density distributions identified by the geographic heatmap. See, “Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings.” [0028].


As per Claim 17: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 17. The system of claim 13, wherein the one or more processors are further configured to operations comprising: access user demographics of the group of users corresponding to the plurality of location data points; and label the density distributions according to the accessed user demographics of the group of users, and wherein the promotional publications are further associated with the user demographics of the group of users. Examiner’s note: Lemmela at [0028] discloses groups having interests such as tourists, teenagers, and bird watches, and [0029-0030] disclose labels. See, “Words may be placed proximate with or superimposed over the clouds 24, 26 which describe items of interest for that area on the map. In one embodiment these words are selected from the location postings for that area, the words can express a common theme, or salient words, for the postings.” [0029].

As per Claim 18: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 18.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: receiving an indication to update the geographic heatmap based on a new predefined threshold value, and analyzing the density distributions to identify a new target location comprising parameters exceeding the new pre-defined threshold value. Examiner’s note: A first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, as second examples is location having a certain level 
First example: See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing. Alternatively, the user may be provided with options for selecting or adjusting a time range for postings. The user can freely select a starting and ending time defining a time period. The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039].
Second example: See, “Icons may also be used to as a meta-category, such as a food icon may be displayed at all clusters that have a certain a level of postings regarding places to eat, even if the underlying salient words do not all match, but do fit into a general category of places to eat.” [0030]. See, “In another embodiment, if a user defines keywords s/he is 
Third example: See, “The proximity of postings is also determined, step 104. In one embodiment, the clustering of location postings is considered important, and a standard K-means clustering algorithm may be employed. Typically a modified version of the K-means clustering algorithm would be employed with a suitably defined similarity measure taking into account both the similarity between the postings (by salient words or some other measure) and the geographic distance. In other embodiments, other methods may utilize ontologies, common-sense knowledge sources, calculating "semantic distances" between words and phrases, or given sufficient amounts of data, unsupervised learning methods like self-organizing maps (SOM).” [0035].
Fourth example: See, “As another example, the visualization or cloud enclosed is based on the algorithm that the place (x,y) is within a cloud if the distance to the nearest message (in the cluster) containing the word is less than, for example, 20 meters.” [0036].

As per Claim 19: Lemmela in view of Anantha discloses the following limitations; 
Lemmela discloses 19.    The system of claim 13, wherein the one or more processors are further configured to perform operations comprising: collecting the plurality of location data points over a pre-defined interval of time, and creating the geographic heatmap after the pre-defined interval of time has elapsed, the density distributions of the geographic heatmap being concentrations of the location data points collected over the pre-defined interval of time. See, “At any stage of processing, the system may sort or 

As per Claim 20: Lemmela in view of Anantha discloses the following limitations; 
20.    A non-transitory machine-readable medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
Lemmela discloses collecting a plurality of location data points that correspond to a group of users each operating a user device, each location data point of the plurality of location data points corresponding to a request, sent over a network and received at a central server, from a user device of a user among the group of users; Examiner’s note: Examiner interprets requests to including a posting of a note, for example a user is making a request to create an electronic note and place it on some type of public-accessible data base. See, “Posting of electronic notes by individuals has increased in recent years. Posting generally involves a user creating an electronic note and placing it on some type of public-accessible data base. While postings can be created by many types of electronic input devices, postings by mobile terminals is proliferating. As mobile terminals are starting to come equipped with GPS (Global Positioning System) features, location based posting will become more prevalent. A location based posting is where a user creates and posts 
Lemmela discloses generating a geographic heatmap based on the collected plurality of location data points, the geographic heatmap comprising density distributions of the plurality of location data points, the density distributions being concentrations of the location data points included in each of a plurality of identified locations; See, “This type of display is sometimes referred to as a " heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
rendering, on the geographic heatmap in a user interface, a first {plurality of concentric circles} around a first target location and a second {plurality of concentric circles} around a second target location, each of the first and second See, “This type of display is sometimes referred to as a "heat map", in which certain areas are colored based on the information being presented. In this embodiment, the information being presented is areas of interest as determined by location postings. Different colors (not shown) may be used based on type of interests (shopping, dining, events, sightseeing etc.), price ranges, or by density of location postings. Other examples of what colors may represent include types or interests of posting senders (or typical readers), for example tourists, teenagers, bird watches, etc. Similarly, the shape or shading of clouds may be altered to convey different information.” [0028].
Lemmela does not disclose plurality of concentric circles and plurality of concentric circles being higher in number as the number of location data points associated with each of the first and second target locations increases; Examiner’s note: As set forth above Lemmela discloses a first cloud around a first target location and a second cloud around a second target location where the shape or shading of clouds may be altered to convey different information. 
However, Anantha discloses a plurality of concentric circle around a target location being higher as the data points (i.e. users) increase. For example, the density of devices in 402D is one, the density in 402c is two and so on. Anantha also discloses updating the concentric circle by repeating the steps the generated the concentric circles. For example, as users enter and leave the area the number of circle are modified See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing  Indicators 404A-404E are also displayed at various locations on the circles 402A-402D. Each of the indicators 404A-404E represents the location of a detected proximately located computing device 100A-100F. The indicators 404A-404E are displayed in a location corresponding to the computed relative distance from the computing device executing the wireless presence application 226. If direction information is available, the indicators 404A-404E are displayed in a manner that shows the actual direction to the computing device. The name 406A-406E of the user of the computing device is displayed next to each indicator 404A-404E, respectively.” [0054-0055]. See also Figure 4. See, “FIG. 4 shows an illustrative user interface 400 for displaying information regarding a user of a proximately located computing device. In particular, the user interface 400 includes several concentric circles 402A-402D…When the refresh button 408 is selected, the process discussed above with respect to FIG. 3 is repeated and, upon completion, the user interface 400 is updated.” [0054]. See, “At operation 314, the wireless presence application 226 generates a user interface for presenting the obtained data regarding the proximately located computing devices and users. This may also include presenting data regarding the relative distances and directions to the computing devices. FIG. 4 shows an illustrative user interface for providing this information in one implementation. Accordingly, additional details 
Lemmela discloses causing display of the first {plurality of concentric circles} around the first target location in the user interface and the second {plurality of concentric circles} around the second target location in the user interface; Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. See, “FIG. 1 shows this information in the form of information superimposed over a location map 22. This information may in the form a cloud 24 or 26. Based on location postings available, a cloud 24 may be placed, superimposed, or overlaid on to the map 22. This cloud 24 may indicate an area of interest based on the postings within this area. In the present example, this cloud 24 indicates an area with several shopping opportunities, such as a shopping district. Similarly, a cloud 26 indicating an area with one or more cafes may be placed over an area of the location map 22.” [0027].
Lemmela discloses receiving a density profile update associated with the density distributions of the geographic heatmap; and See, “At any stage of processing, the system may sort or filter the collection of location postings. For example, postings older than a certain date may be excluded from any processing….The display may be dynamically changed and updated as the user changes parameters.” [0037]. See, “This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period.” [0039].
 separately altering the display of the first {plurality of concentric circles} around the first target location and the display of the second {plurality of concentric circles} around the second target location based on the density profile update associated with the density distribution of the geographic heatmap on the user interface. Examiner’s note: As set forth above Lemmela does not disclose plurality of concentric circles and Anantha to disclose this feature. Further, the applicant’s support for a first target location and a second target location is shown in Figure 5 and paragraph [0029]. Paragraph [0029] explains the updated density profile is includes a range over which the density points are created, thus an update to this range causes separately altering the display of first target location and the second target location. Lemmela discloses a timeline 46 so the user can filter the posting clusters presented on a map view 44, which include multiple target locations were the target areas are separately altered to reflect changes in the time window. See, “An embodiment of the present invention may be implemented on a mobile terminal such as a Nokia 770 internet tablet 42 shown in FIG. 6. This embodiment shows a map with information according to the present invention, and a timeline 46 to allow users to adjust the time window and immediately view the results. By using the timeline 46 the user can filter the posting clusters presented on a map view 44. The user can freely select the starting and ending times defining the interesting time period. In the example shown in FIG. 6, a user has selected a time window from late February to late March, and the display 44 utilizes postings within that time window to create the display information. Multiple time windows are also possible. The display of postings may be continuously updated based on selected time period: if the posting is sent during selected a time period, it is taken account in the display.” [0039]. See Figure 5.
 amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmela in view of Anantha further in view of Chang et al. (U.S. 2014/0129293 A1; Hereafter: Chang).
As per Claim 10: Lemmela in view of Anantha discloses the following limitations; 
Lemmela does not disclose 10.    The method of claim 1, further comprising: causing presentation of the promotional publications associated with the target location to a further user device, the further user device having previously sent a request that corresponds to the location data point included in the target location. Examiner’s note: Lemmela discloses promotional information in the form of user post related to a locations that sells Pizza. These posts promoting the location are on the user devices that is requesting information about a location and displaying the heat map, which would not be a further device.  See, [0031] and Figure 2A.

Therefore, from the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations and the clouds surrounding the areas, as disclosed by Lemmela in view of Anantha, to deliver promotional material to a further device, as taught by Chang, for the purpose of pinpointing a locations, and delivering a specific advertisement to users that come within a pre-defined geographic area around that location. ¶4.

As per Claim 11: Lemmela in view of Anantha and Chang discloses the following limitations; 
Lemmela discloses 11.    The method of claim 1, further comprising: analyzing the density distributions within the geographic heatmap to identify the target location from one of the plurality of identified locations with a density profile including parameters exceeding one or more pre-defined thresholds; Examiner’s note: At [0037] and [0039] there is a first example of a threshold value being used to identify new target locations is a time exceeding a threshold, such as a time after February, at [0030] and [0035] there is a second examples of a location having a certain level of posting and at [0035] there is also third example of semantic-distances of posts using k-means clustering and at [0036] there is a fourth example of actual physical distance between locations. 
Lemmela discloses generating a geofence around the target location, the geofence enabling detection of target users for distribution of promotional publications associated with the target location, a size of the geofence around the target location being based on the parameters included in the density profile of the target location; Examiner’s note: At [0012, 0013, 0027-0032] Lemmela explains clouds (geofences) around areas. The user is able to select clouds and view promotional material as shown in Figure 2A and 2B.  Further the map shown to the user is based on the user location. These clouds and related posts recommending the location are promotional, thus the mere existence of these clouds is enough to enable detection of target users for distribution of promotional publications. See, “The display information may include a plurality of shaped boundaries, each of the shaped boundaries indicating an area of the map display wherein a common word is present in a plurality of postings with location information proximate the area of the map display.” [0013]. See, “This embodiment may present the information to the user in the form of a cloud 32 as shown in FIG. 2B representing the posting cluster, using a keyword overlaid on top. Users may switch back and forth between different views, for example by selecting the cloud 32 using any selection method provided by the user interface, in order to then see the locations postings 30 as shown in FIG. 2A.” [0031]. 
 detecting a target user, via a corresponding device, as being within the generated geofence around the target location; Examiner’s note: At [0026. 0042] Lemmela explains that the map is based on the users location so the map information shown to the user is clearly based the user being in the area of the cloud and [0033] discloses detecting that the user that made the posting is in the location, which can be interpreted as a target user because this limitation does not require targeting any content to the user. Nevertheless a secondary reference is cited to explicitly disclose detecting a target user within a geofence and targeting that user with information. 
However, Chang explicitly discloses dynamic fencing (i.e. boundary) where a user is detected within the geofence and targeted with information. Chang also discloses that shapes and sizes of the fences vary over time based on historical data, and the use of these geo-fences to target advertising to users. See, “The document retrieval engine 168 is configured to compare the one or more probable area with the one or more fenced areas to determine 174 one or more target areas, and to retrieve 175 one or more documents (e.g., advertisement), which can be delivered 176 to the mobile user using the interface engine 162. In one embodiment, each target area has an associated probability and the document retrieval engine chooses an advertisement associated with a target area with the highest probability.” [0033]. See, “Thus, embodiments in the present disclosure provide a dynamic fencing method executed by a computer system to determine the boundaries of a geographical region of arbitrary shape, called dynamic fence, where advertisements for a certain advertisement campaign are displayed on mobile devices. Impressions for an ad campaign enabled with dynamic fencing take place when the location of a user of a mobile device 101 is inside the fence generated. One important characteristic of dynamic fencing is that the shapes and sizes 
Therefore, from the teaching of Chang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for heatmaps displaying user requests associated with locations and the clouds surrounding the areas, as disclosed by Lemmela in view of Anantha, to detect a target user within the geofence (cloud) and target advertising, as taught by Chang, for the purpose of pinpointing a locations, and delivering a specific advertisement to users that come within a pre-defined geographic area around that location. ¶4.

Response to Applicant’s Arguments
Examiner response to 35 USC 101 arguments are moot. 
Examiner response to 35 USC 103 arguments: The applicant appears to be attacking each reference individually by asserting that both references do not individually teach or suggest both heat maps, a first plurality of concentric circles and a second plurality of concentric circle. The 
The rejection set forth above acknowledges that Lemmela does not disclose “plurality of concentric circles” used to indicate a density, thus Anantha is relied upon to teach this technique for displaying density. The rejection is combining prior art elements according to known methods to yield predictable results. The following additional findings based on the Graham factual inquiries are being added to explain a conclusion of obviousness. Lemmela discloses colors may be used to indicate the density of location postings, and that the shape or shading of clouds may be altered to convey different information. Although Lemmela is cited to teach a request, under BRI, the claimed “request” includes a user device requesting a connection over a network, which in Anantha is the data used to determine that the user in the area and generate concentric circles. The predictable result is that a person viewing the interface can quickly discern the density of user around a location. Examiner respectfully asserts that replacing the clouds in Lemmela with the concentric circle in Anantha amounts to substitution of one known visual display element for another yielding predictable results to one of ordinary skill in the art.
Although not applied to the claims Nordstrom US 2013/0027227 is cited to disclose heatmaps based on search requests in an area. The system has the ability to store Customer search queries with the Customers' profile information and, either via manual or automatic methods, analyze these Customer(s) input(s) and search data and generate reports, such as " heat 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688